







NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE
OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  NEITHER THIS WARRANT NOR THE
SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT MAY BE SOLD,
OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT OR SUCH SHARES (AS
APPLICABLE) UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.




NURESCELL INC.




COMMON STOCK PURCHASE WARRANT







Warrant No. W____ - [Warrant Number]

Warrant to Purchase [Number] Shares of

Common Stock










Void after May 15, 2008




For value received, Nurescell Inc., a Nevada Corporation (“Company”), subject to
the terms and conditions of this warrant (the “Warrant”), promises to issue to
[______________], its nominees, successors or permitted assigns (the “Holder”)
up to a maximum of [____________] ([______]) shares (the “Shares”) of the Common
Stock, $0.0001 par value per share (the “Common Stock”) during the period
specified herein upon the exercise of this Warrant as provided herein.




1.

Term of Warrant.  Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, at any time after the Company
authorizes the number of shares of Common Stock necessary to allow the exercise
of this Warrant but, in any event, before May 15, 2008 (the “Expiration Date”).
 The Company hereby covenants to authorize and reserve the number of shares of
 Common Stock necessary to allow the exercise of this Warrant in full as soon as
commercially reasonable after the issuance of this Warrant but, in any event,
not later than the Expiration Date.




2.

Exercise Price.  The “Exercise Price” at which each Warrant may be exercised is
Three and One-Half ($3.50) Dollars per share of Common Stock.




3.

Exercise of Warrant.  The purchase rights represented by this Warrant are
exercisable by the Holder in whole or in part (in accordance with Section 4
hereof), at any time, or from time to time, during the term hereof as described
in Section 1 above, by the surrender of this Warrant and the Notice of Exercise
annexed hereto duly completed and executed on behalf of the Holder, at the
office of the Company (or such other office or agency of the Company as it may
designate by notice in writing to the Holder), upon payment of the Exercise
Price of the shares to be purchased  in cash or by check acceptable to the order
of the Company.




4.

Partial Exercise.  This Warrant may be exercised in part for at least (i) 25,000
shares or (ii) the number shares remaining subject to this Warrant if such
number of shares is less than 25,000 shares.  Upon such partial exercise, the
Holder shall be entitled to receive a new warrant, which shall be dated as of
the date of this Warrant, covering the number of shares in respect of which this
Warrant shall not have been exercised.




            5.          Call Provision.   If, at any time after twelve (12)
months from the issue date of this Warrant, and prior to the Expiration Date,
trading in the Company’s Common Stock shall close at a bid price of $7.00 or
more per share for fifteen (15) consecutive trading days, and the shares of
Common Stock underlying the Warrants have been registered, and the average daily
trading volume during the same fifteen (15) trading days exceeds twenty-five
(25%) percent of the Warrants being called, the Company, upon 30 days notice to
Warrant holders, may but shall not be obligated to, call all of the outstanding,
unexercised Warrants at the call price of $0.10 per Warrant and ,if called, the
Warrants thereafter will no longer be outstanding or of any further force or
effect whatsoever.   




6.

Issuance Date.  The person or persons in whose name or names any certificate
representing shares of Common Stock is issued hereunder shall be deemed to have
become the holder of record of the shares represented thereby as of the close of
business on the date this Warrant is exercised with respect to such shares,
whether or not the transfer books of the Company shall be closed.




7.

Expiration Date.  This Warrant shall expire at 5 o’clock P.M New York City time
on the Expiration Date.




8.

Reserved Shares; Valid Issuance.  The Company covenants that it will, at all
times from and after the date of this Warrant, reserve and keep available such
number of its authorized shares of Common Stock, free from all preemptive or
similar rights therein, as will be sufficient to permit the exercise of this
Warrant in full and the conversion of this Warrant into shares of Common Stock
receivable upon such exercise.  The Company further covenants that such shares
as may be issued pursuant to such exercise will, upon issuance, be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issuance thereof.  




9.

Stock Dividends.  If after the date of this Warrant the Company shall subdivide
the Common Stock, by split-up or otherwise, or combine the Common Stock, or
issue additional shares of Common Stock in payment of a stock dividend on the
Common Stock, (i) the number of shares issuable on the exercise of this Warrant
shall forthwith be proportionately increased in the case of a subdivision or
stock dividend, or proportionately decreased in the case of a combination, (ii)
the Exercise Price shall forthwith be proportionately decreased in the case of a
subdivision or stock dividend, or proportionately increased in the case of a
combination and (iii) the minimum number of shares subject to a partial exercise
of this Warrant will be proportionately increased in the case of a subdivision
or stock dividend, or proportionately decreased in the case of a combination.  




10.

Mergers and Reclassifications.  If after the date of this Warrant there shall be
any reclassification, capital reorganization or change of the Common Stock
(other than as a result of a subdivision, combination or stock dividend provided
for in Section 8 hereof), or any consolidation of the Company with, or merger of
the Company into, another corporation or other business organization (other than
a consolidation or merger in which the Company is the continuing corporation and
which does not result in any reclassification or change of the outstanding
Common Stock), or any sale or conveyance to another corporation or other
business organization of all or substantially all of the assets of the Company,
then, as a condition of such reclassification, reorganization, change,
consolidation, merger, sale or conveyance, lawful provisions shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall thereafter have the
right to purchase, at a total price not to exceed that payable upon the exercise
of this Warrant in full, the kind and amount of shares of stock and other
securities and property receivable upon such reclassification, reorganization,
change, consolidation, merger, sale or conveyance by a holder of the number of
shares of Common Stock which might have been purchased by the Holder immediately
prior to such reclassification, reorganization, change, consolidation, merger,
sale or conveyance (or, if there are no holders of Common Stock at such time, by
a holder of the number of shares of Common Stock which might have been acquired
by the Holder immediately prior to such reclassification, reorganization,
change, consolidation, merger, sale or conveyance upon the exercise of this
Warrant in full), and in any such case appropriate provisions shall be made with
respect to the rights and interest of the Holder to the end that the provisions
hereof (including without limitation, provisions for the adjustment of the
Exercise Price and the number of shares issuable hereunder) shall thereafter be
applicable in relation to any shares of stock or other securities and property
thereafter deliverable upon exercise hereof.




11.

Fractional Shares.  In no event shall any fractional share of Common Stock be
issued upon any exercise of this Warrant.  If, upon exercise of this Warrant as
an entirety, the Holder would, except as provided in this Section 10, be
entitled to receive a fractional share of Common Stock, then the Company shall
issue the next higher number of full shares of Common Stock, issuing a full
share with respect to such fractional share.




12.

Certificate of Adjustment.  Whenever the Exercise Price is adjusted, as herein
provided, the Company shall promptly deliver to the Holder a certificate setting
forth the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment.  




13.

Notices of Record Date, Etc.  In the event of:




(a)

any taking by the Company of a record of the holders of any class of securities
for the purpose of determining the holders thereof who are entitled to receive
any dividend or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right,




(b)

any reclassification of the capital stock of the Company, capital reorganization
of the Company, consolidation or merger involving the Company, or sale or
conveyance of all or substantially all of its assets, or




(c)

any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,




then, and in each such event, the Company will mail or cause to be mailed to the
Holder a notice specifying (i) the date on which any such record is to be taken
for the purpose of such dividend, distribution or right, and stating the amount
and character of such dividend, distribution or right, or (ii) the date on which
any such reclassification, reorganization, consolidation, merger, sale or
conveyance, dissolution, liquidation or winding-up is to take place, and the
time, if any is to be fixed, as of which the holders of record in respect of
such event are to be determined.  Such notice shall be mailed at least 10 days
prior to the date specified in such notice on which any such action is to be
taken.




14.

Transfers.  




(a)

Warrant Register.  The Company will maintain a register (the "Warrant Register”)
containing the names and addresses of the Holder or Holders.  Any Holder of this
Warrant or any portion thereof may change his or her address as shown on the
Warrant Register by written notice to the Company requesting such change.  Any
notice or written communication required or permitted to be given to the Holder
may be delivered or given by mail to such Holder as shown on the Warrant
Register and at the address shown on the Warrant Register.  Until this Warrant
is transferred on the Warrant Register of the Company, the Company may treat the
Holder as shown on the Warrant Register as the absolute owner of this Warrant
for all purposes, notwithstanding any notice to the contrary.




(b)

Warrant Agent.  The Company may, by written notice to the Holder, appoint an
agent for the purpose of maintaining the Warrant Register referred to in Section
13(a) above, issuing the Common Stock or other securities then issuable upon the
exercise of this Warrant, exchanging this Warrant, replacing this Warrant, or
any or all of the foregoing.  Thereafter, any such registration, issuance,
exchange, or replacement, as the case may be, shall be made at the office of
such agent.




(c)

Transferability and Nonnegotiability of Warrant.  This Warrant may not be
transferred or assigned in whole or in part without compliance with all
applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to compliance with the Securities Act of 1933, as amended
(the "Act"), title to this Warrant may be transferred by endorsement (by the
Holder executing the Assignment Form annexed hereto) and delivery in the same
manner as a negotiable instrument transferable by endorsement and delivery.






(d)



Exchange of Warrant Upon a Transfer.  On surrender of this Warrant for exchange,
properly endorsed and subject to the provisions of this Warrant with respect to
compliance with the Act and with the limitations on assignments and transfers
contained in this Section 13, the Company at its expense shall issue to or on
the order of the Holder a new warrant or warrants of like tenor, in the name of
the Holder or as the Holder (on payment by the Holder of any applicable transfer
taxes) may direct, for the number of shares issuable upon exercise hereof.




(e)

Compliance with Securities Laws.




(i)

The Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the shares of Common Stock to be issued upon exercise hereof are being
acquired solely for the Holder's own account and not as a nominee for any other
party; and for investment, and that the Holder will not offer, sell, transfer or
otherwise dispose of this Warrant or any shares of Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Act or any state securities laws.  Upon exercise of this
Warrant, the Holder shall, if requested by the Company, confirm in writing, in a
form satisfactory to the Company, that the shares of Common Stock so purchased
are being acquired solely for the Holder's own account and not as a nominee for
any other party, for investment, and not with a view toward distribution or
resale.




(ii)

This Warrant and all shares of Common Stock issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws):




THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES AND ANY SECURITIES ISSUED HEREUNDER OR
THEREUNDER MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT AND APPLICABLE LAWS ESTABLISHED TO THE
SATISFACTION OF THE COMPANY AND ITS COUNSEL..




15.

Replacement of Warrant.  On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity bond and
agreement reasonably satisfactory in form and substance to the Company or, in
the case of mutilation, on surrender and cancellation of this Warrant, the
Company at its expense shall execute and deliver, in lieu of this Warrant, a new
warrant of like tenor and amount.




16.

Registration.




(a)

The Warrant and Common Stock underlying the Warrants carry registration rights
as set forth in a Registration Rights Agreement of even date between the Holder
and the Company.




(b)

If, at any time, the Company otherwise undertakes to register any of its Common
Stock or other equity securities under the Securities Act of 1933, as amended
(the “Act”) other than a registration under the Securities Act of shares issued
solely in connection with any acquisition of any entity or business, shares
issuable solely upon the exercise of stock options, or shares issuable solely
pursuant to employee benefit plans, including Registration Statements on Form
S-4, S-8 or any successor form or forms, the Company will give prompt written
notice (and in no event later than 20 days prior to the proposed filing of such
registration statement with the Securities and Exchange Commission (the “SEC”))
to the Holder of the intention to effect such registration.  The Company will
include in such registration all securities with respect to which the Company
has received written requests for inclusion within 20 days after the receipt of
such notice by the Holder.  The Company shall pay all related registration
expenses other than any underwriter discounts relating to shares to be sold by
the Holder.  Notwithstanding the foregoing provisions of this Section 15, if the
Company is advised in good faith by the managing underwriter in connection with
any offering under this Section 15 that the number of shares of Common Stock
requested to be sold is greater than the number of shares of Common Stock which
can be sold in such offering without materially adversely affecting such
offering, the shares to be included in such offering shall be reduced to the
extent requested by such managing underwriter, (i) first, on a pro rata basis
among the holders of  shares of Common Stock who do not have contractual
registration rights to be included in such registration, and (ii) second, on a
pro rata basis among the holders of shares of Common Stock who have contractual
registration rights; then the Company shall be obligated to include only such
limited portion of those shares as is determined in good faith by the managing
underwriters.




(c)

The obligations of the Company under this Section to register the shares shall
expire and terminate at such time as the Holder shall be entitled or eligible to
sell such securities without restriction and without a need for the filing of a
registration statement under the Securities Act, including without limitation,
for any resales of restricted securities made pursuant to Rule 144 as
promulgated by the Securities and Exchange Commission, or for a sale made
pursuant to Rule 144 as promulgated by the Securities and Exchange Commission,
or for a sale made pursuant to Section 4(1) and/or 4(2) under the Securities
Act.




17.

No Impairment.  The Company will not, by amendment of its Certificate of
Incorporation or through any reclassification, capital reorganization,
consolidation, merger, sale or conveyance of assets, dissolution, liquidation,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder.




18.

Governing Law.   The provisions and terms of this Warrant shall be governed by
and construed in accordance with the internal laws of the State of Delaware.




19.

Successors and Assigns.  This Warrant shall be binding upon the Company’s
successors and assigns and shall inure to the benefit of the Holder’s
successors, legal representatives and permitted assigns.




20.

Business Days.  If the last or appointed day for the taking of any action
required or the expiration of any right granted herein shall be a Saturday or
Sunday or a legal holiday in New York, then such action may be taken or right
may be exercised on the next succeeding day which is not a Saturday or Sunday or
such a legal holiday.




Dated:  May ______, 2005

NURESCELL INC.




(Corporate Seal)

By:




Name: _____________________Attest:

Title: _______________________







By:






____________________, Secretary







































































































Exhibit A

Subscription







To: ____________________

Date:_________________________







The undersigned hereby subscribes for __________ shares of Common Stock covered
by this Warrant.  The undersigned represents that these shares of Common Stock
are being acquired solely for the undersigned’s own account and not as a nominee
for any other party, for investment, and not with a view toward distribution or
resale.




The certificate(s) for such shares shall be issued in the name of the
undersigned or as otherwise indicated below:













Signature







Name for Registration







Address
















Name for Registration







Address



Warrant


